--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
EMPLOYMENT LETTER


EMPLOYEE: Jeff
McCall                                                                                       DATE:
 May 3, 2011


Dear Jeff:


This letter will serve to confirm Standard Pacific’s arrangement with you for
employment with Standard Pacific or its subsidiary (the “Company”).  Set forth
below are the principal points of our offer of employment, contingent upon the
conditions we note below:
 
Employer:
Standard Pacific Corp.
Employment Commencement Date:
Expected June 6, 2011 (no later than June 30, 2011)
Position:
EVP & Chief Financial Officer
Supervisor:
Ken Campbell, Chief Executive Officer
Annual Salary:
$550,000, payable semi-monthly
Signing Bonus:
$600,000 (payable if you are an employee of the Company 30 days after your
employment commencement date)
Stock Option Grant:
1,300,000 non-qualified stock options
 
Strike Price:
Closing price on grant date (which will be your employment commencement date)
 
Term:
7 years
 
Vesting:
25% on issuance; 25% on each anniversary of issuance if you remain an employee
through such date
 
Plan:
Granted from 2008 Plan
Standard Terms & Conditions apply


2011 Incentive Compensation
 
For the year ended December 31, 2011, you will receive the following incentive
compensation (collectively, the "Incentive Compensation"):
 
a.  
Adjusted EBITDA Bonus. An incentive bonus under the Company’s 2008 Equity
Incentive Plan equal to 0.75% of the Adjusted EBITDA of the Company for the year
ended December 31, 2011, prorated for the portion of 2011 that you are actively
employed by the Company.

 
b.  
Definition of Adjusted EBITDA. “Adjusted EBITDA” means net income (loss) before
(a) income taxes, (b) homebuilding interest expense, (c) expensing of previously
capitalized interest included in cost of sales, (d) expensing of previously
capitalized interest included in income (loss) from unconsolidated joint
ventures, (e) impairment charges, (f) restructuring charges, (g) (gain) loss on
early extinguishment of debt, (h) depreciation and amortization, (i)
amortization of stock-based compensation, and (j) cash incentive compensation
expense, but after the amortization of impairments recorded subsequent to
December 31, 2010, less $10.085 million (representing all remaining unamortized
impairments for periods ending on or prior to December 31, 2010).  For purposes
of calculating the amortization of impairments recorded subsequent to December
31, 2010, any such impairments will be straight-lined over the two fiscal years
ended December 31, 2011 and 2012.

 
c.  
Timing of Payment. The Incentive Compensation will be paid 50% in cash and 50%
in restricted Company common stock.  The common stock will be issued pursuant to
the Company’s then form Share Award Agreement and will be subject to a
restriction on transfer which will lapse with respect to one-third of the total
number of shares issued to you on each of the first three anniversaries of the
date of issuance.  The Incentive Compensation will be paid to you on the date
determined by the Compensation Committee of the Board of Directors following
approval of the Company’s financial statements by the Company’s Audit Committee
and the approval of the calculation of the amount of the Incentive Compensation
by the Compensation Committee.

 
d.  
Termination of Employment. You will not be entitled to all or any portion of the
Incentive Compensation if your employment terminates for any reason or no reason
on or prior to December 31, 2011.

 
e.  
Accounting Records.  For purposes of all computations under this letter, the
accounting records maintained by the Corporate accounting staff covering the
Company’s activities, the application of all accounting principles and rules by
the Corporate accounting staff, and all determinations and calculations made by
the Corporate accounting staff, will be conclusive and binding absent manifest
error

 
f.  
Recoupment of Incentive Compensation. You acknowledge and agree that if the
Company restates its financial results, the Company will review the Incentive
Compensation paid to you hereunder to determine whether the payment of any such
compensation was based, in whole or in part, on reported financial results that
were subsequently modified as a result of the restatement.  If the Company
determines you would have received a lower amount of compensation than you were
otherwise paid based upon the restated financial results, you will, promptly
following receipt of written notice from the Company’s Board of Directors (whose
determination of the amount of any overpayment made to you shall be final absent
manifest error), repay to the Company the amount by which the board has
indicated to you in writing that you have been overpaid.  Notwithstanding the
foregoing, the board (i) will not seek to recoup compensation paid hereunder if
it is paid more than three years prior to the date the applicable restatement is
publicly disclosed, and (ii) will not seek to recoup compensation from you if it
determines, in its sole discretion, that fraud or misconduct by you was not a
contributing factor to the restatement.

 
g.  
Prohibition on Transfer. You may not transfer all or any portion of your
Incentive Compensation prior to actual payment.



For the years ended December 31, 2012 and 2013, your targeted percentage of
Adjusted EBITDA will remain at 0.75%.


Relocation Expenses


The Company will reimburse you for the following costs associated with
relocating your primary residence from Chicago to Southern California (and will
“gross-up” the amounts paid to you, to the extent you will have to recognize
payments as income, so that the costs to be paid by the Company and described
below are ultimately “neutral” to you):


1.  
All usual and customary realtor commissions paid by you in connection with the
sale of your Chicago primary residence;

2.  
All reasonable and customary housing costs up to $15,000 per month (not to be
“grossed up”), not to exceed 8 months (terminates early if Chicago primary
residence sold prior to 8 months);

3.  
Reasonable house hunting trip expenses (up to 4 trips for you, your wife and
children) from Chicago to Southern California; and

4.  
All of the reasonable and customary costs associated with relocating the
belongings contained in your Chicago primary residence to your Southern
California primary residence (provided, that, for the avoidance of doubt, air
travel reimbursement shall be limited to regular commercial airline flights and
the relocation of belongings will be by usual and customary ground relocation
services).



You agree to promptly repay to the Company all relocation expenses (including
“gross-up” amounts) expended by the Company should you voluntarily terminate
your employment with the Company prior to the date that is 12 months following
your employment commencement date.


Severance


If your employment with the Company is terminated without “cause” or for “good
reason” (each as defined below) prior to December 31, 2013, you will be entitled
to receive: (i) $1,100,000 in cash, (ii) vesting of any tranche of your Stock
Option Grant that would have vested had you been employed by the Company for the
twelve month period following the date on which your employment is
terminated,  (iii) twelve (12) months of paid COBRA health insurance benefits,
and (iv) if the termination of your employment is also the result of the
acquisition of the Company, a pro-rated bonus for the portion of the year in
which you were actively employed by the Company.  The receipt of these payments
and benefits is contingent upon your execution of the Company’s severance and
release agreement.


For purposes of this letter:


• “Cause” shall mean the occurrence or existence of any of the following with
respect to you:  (a) your conviction by, or entry of a plea of guilty or nolo
contendere in, a court of competent and final jurisdictions for any crime
involving moral turpitude or any felony punishable by imprisonment in the
jurisdiction involved; (b) your willful engaging in dishonest or fraudulent
actions or omissions which results directly or indirectly in any material
demonstrable financial or economic harm to the Company of its affiliates; (c)
your willful breach or willful and habitual neglect of your material duties, and
such breach or neglect remains uncured for a period of forty-five (45) days
after written notice from the Company; (d) your repeated non-prescription use of
any controlled substance which in the Company’s reasonable determination renders
you unfit to serve in your capacity as an officer or employee of the Company or
its affiliates; (e) your physical destruction of substantial property or assets
of the Company or its affiliates; or (f) your engaging in willful and serious
misconduct which is injurious to the Company.


• “Good Reason” shall mean (a) you no longer report directly to the Chief
Executive Officer and no longer hold the Chief Financial Officer title, or (b)
you are required to relocate your current primary office
more than 35 miles from Irvine, California without your consent.  In order to
receive severance for “good reason”, you must resign your employment within
sixty (60) days of becoming aware of the facts or circumstances constituting
“good reason.”


Compensation & Separation From Employment


Except for the severance described above and the payment of your 2011 pro-rated
incentive compensation if you remain an employee of the Company through December
31, 2011, all rights to compensation (including any salary or bonus listed
above) terminate upon separation from employment.  Except for your 2011
pro-rated incentive compensation which will be paid to you if you remain an
employee of the Company through December 31, 2011, absent a written agreement
between you and the Company to the contrary (which must be signed by Standard
Pacific’s Chief Executive Officer or Corporate Senior Vice President of Human
Resources), you will not be entitled to all or any bonus or other incentive
compensation which is not paid in the ordinary course of business prior to your
separation from the Company.  You acknowledge that the severance described above
is being provided to you in part in lieu of any such bonus or incentive
compensation.
 
Benefit Plans and Company Policies and Procedures
 
A description of the Company’s current benefit plans, the new employee packet,
and the Company’s Employee Manual (all of which are subject to review and change
from time to time at the sole discretion of the Company), will be provided to
you upon commencement of employment.  It is a condition to your employment with
the Company that you agree to comply with all of the Company’s policies and
procedures as in effect from time to time, including the policies and procedures
set forth in the Employee Manual.  The terms of the Company’s vacation policy as
defined in the Employee Manual will apply to you (as an Executive Officer of the
Company you do not accrue vacation time but are permitted to take vacation as
you deem appropriate consistent with the Company’s business needs).
 
Code of Business Conduct and Ethics
 
A copy of Standard Pacific’s Code of Business Conduct and Ethics (the “Code”),
which is also contained in the Employee Manual, has been provided to you with
this letter.  Among other things, the Code provides that Company employees
should not be, or appear to be, subject to influences, interests or
relationships that conflict with the best interests of the Company.  Section 7
of the Code in particular provides that Company employees and members of their
Extended Families (as defined in the Code) may not engage in activities that
compete (or appear to compete) with the Company without first obtaining
“Required Approval” as provided by the Code.  Unless “Required Approval” is
obtained, Company employees and members of their Extended Families may not
engage in for profit, or hold any ownership interest in (whether active or
passive), consult with, or otherwise work for, a business (other than the
Company) engaged in homebuilding, land development, land acquisition, real
estate brokerage, real estate sales, mortgage lending, title insurance or escrow
services.  Our offer of employment to you is contingent upon (i) your disclosure
to us in writing of all actual and potential conflicts of interest you might
have with Standard Pacific (please complete and return the “Code of Business
Conduct and Ethics Disclosure Certificate” attached to this letter), and (ii)
either (A) your divestiture of the conflict or (B) the Company’s decision to
grant “Required Approval” for the continuation of the conflict activity.  The
Company may decide to grant or deny “Required Approval” in its sole discretion,
for any reason or no reason, and this letter shall not constitute an offer of
employment to you until such time as the condition described in the previous
sentence is satisfied in full (you have no conflicts or Standard Pacific has
provided “Required Approval”).
 
In addition, you may not begin employment with the Company until such time as
you have certified to us in writing that you have discontinued your employment,
engagement, consulting or other active participation in all other businesses;
provided, that  you may remain a passive investor, but will not be named in any
prospectus or otherwise participate in the marketing or management of, any
fund.  If the Company does not receive your certification on or prior to June
30, 2011 this offer will lapse and you will not be entitled to any of the
compensation described in this letter.
 
At-Will Employment
 
This letter will also serve to confirm that you understand that your employment
with the Company is voluntarily entered into and you are free to resign at any
time, for any reason or no reason, with or without cause.  Similarly, the
Company has the right to terminate its employment relationship with you at any
time, for any reason or no reason, with or without cause.  This means you are an
“at-will” employee and are not being hired for a specific term of
employment.  This employment status can be modified only through an express
written modification signed by you and any of the following Standard Pacific
corporate officers:  Chief Executive Officer or Corporate Senior Vice President
of Human Resources.  This provision may not be modified orally.
 
Arbitration of Disputes
 
The Company's goal is to quickly resolve any disputes that may arise with its
employees.  Therefore,  all disputes, disagreements, claims or controversies
between you and the Company, including those which relate in any manner to this
letter or your employment with the Company or the termination thereof,
including, but not limited to, claims of harassment, discrimination, wrongful
termination, defamation, fraud, infliction of emotional distress or other claims
under any federal, state, or local law (excluding unemployment, workers'
compensation claims and claims under any Company benefit plan which provides its
own arbitration procedure), shall be resolved exclusively by final and binding
arbitration before a single arbitrator who is a retired judge in accordance with
the then existing JAMS Employment Arbitration Rules and Procedures .  If JAMS is
unavailable, the parties will use another mutually agreed upon private dispute
resolution service.   The parties shall pay their own costs of arbitration;
provided, however, that this is a national agreement and so the Company will pay
such costs of arbitration if required to do so by applicable law (such as, in
certain cases, in California) to make this agreement enforceable or if required
to do so by the rules of the private arbitration service in effect at the time
of the dispute.  By agreeing to arbitrate, you and the Company are waiving their
rights to a jury trial in court.  Unless otherwise agreed to by the parties, the
arbitration shall be held in the principal city in the federal judicial district
where you were employed when the dispute first arose.  The arbitrator shall
apply the law of the state where you were employed at the time the dispute first
arose.  Any action to enforce this Agreement to arbitrate or to enforce or
vacate the arbitration award shall be governed by the Federal Arbitration
Act.  Any request for arbitration must be made within one year of the date on
which the dispute first arose unless a longer period of time for bringing such a
claim is provided by law.  The parties shall be entitled to conduct adequate
discovery and to obtain all remedies available to the parties as if the matter
had been tried in court.  The arbitrator shall issue a written decision which
provides the findings and conclusions on which the award is based.  The decision
of the arbitrator shall be final and binding on all parties, and may be entered
as a judgment by any party with any federal or state court of competent
jurisdiction.  All aspects of the arbitration proceeding, and any ruling,
decision or award by the arbitrator, will be strictly confidential. The parties
will have the right to seek relief in the appropriate forum to prevent any
actual or threatened breach of this provision. The parties further agree that if
any portion of this employment letter is deemed unenforceable, all of the
remaining provisions shall be fully effective.
 
Entire Agreement
 
This letter contains the entire understanding between you and the Company and
supercedes and replaces all prior and contemporaneous oral or written
agreements, understandings and discussions concerning your employment with the
Company.  Your signature below confirms that nothing has been promised or
represented to you except as specifically set forth in this letter. No provision
of this Agreement may be amended or modified except by a writing signed by you
and any of the following Standard Pacific corporate officers:  Chief Executive
Officer or Corporate Senior Vice President of Human Resources.
 
 
Signed by:  EMPLOYER
 
Accepted by:  EMPLOYEE
Standard Pacific Corp.
 
Jeff McCall
         
By:
  /s/ Ken Campbell     /s/ Jeff McCall  
Ken Campbell, Chief Executive Officer
 
Signature
         
Date:
  May 4, 2011  
Date:
  May 4, 2011

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------